DETAILED ACTION
Applicant’s 01/10/2022 response to the previous 09/10/2021 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 1-20 as amended and/or filed on 01/10/2022.

Notice of Pre-AIA  or AIA  Status
No apparent priority is claimed, accordingly the earliest filing date is 07 March 2019 (20190307).

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant’s 01/10/2022 amendments to the ABSTRACT and arguments in support thereof with respect to the objection set forth in section 5 of said previous 09/10/2021 Office action have been fully considered and are persuasive.  Therefore, the objection has been withdrawn. 

Applicant’s 01/10/2022 amendments to the independent claims and arguments in support thereof with respect to the rejection(s) of claim(s) as set forth in said previous 09/10/2021 Office action have been fully considered and are persuasive.  Therefore, the rejection(s) has(have) been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20100226210 A1 to Kordis et al. (Kordis) in view of US 20180165504 A1 to Kerzner; Daniel Todd et al. (Kerzner) and further in view of US 20180158305 A1 to Noland; Bryan Lee et al. (Noland) as set forth below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100226210 A1 to Kordis et al. (Kordis) in view of US 20180165504 A1 to Kerzner; Daniel Todd et al. (Kerzner) and further in view of US 20180158305 A1 to Noland; Bryan Lee et al. (Noland).

Regarding claim 1 Kordis teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    600
    531
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    406
    466
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    493
    648
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    531
    606
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    695
    457
    media_image5.png
    Greyscale

and associated descriptive texts an autonomous threat response system in for example, the ABSTRACT:
“A system and method for detecting the exact location of an acoustic event, the system comprising a plurality of variably spaced sensors, wherein each sensor comprises an omnidirectional microphone for detecting the acoustic event; a global positioning system (GPS); and a transmitter receiver for transmitting (i) the time that the acoustic event arrived at a particular sensor and (ii) the location of the particular sensor at the time the acoustic event arrived at the particular sensor; and a central processor radio-linked to the plurality of variably spaced sensors comprising a software program comprising at least one algorithm for determining the location of the acoustic event. “ 

and para:
“[0093] The Vigilante Acoustic Location System detects and locates the source of a sudden acoustic event in three dimensional space (range, azimuth and bearing). That acoustic event might be the result of a natural event (e.g. lightning), an accident (e.g. an explosion at an oil refinery) or hostile military action (e.g. sniper attack, ambush or assault).” (Emphasis added), 

the system comprising: 

a communication network in para:
“[0094] All Vigilante systems contain the following two components [0095] 1) an array of three to sixty four sensors equipped with GPS and a radio data link to the central processor. “ (Emphasis added); 

a first microphone and second microphone system communicatively coupled to the communication network in para [0095] above “an array of three to sixty four sensors equipped with GPS” and paras:
“[0100] a plurality of variably spaced sensors, wherein each sensor comprises: [0101] an omnidirectional microphone for detecting the acoustic event; [0102] a global positioning system (GPS); and [0103] a transmitter receiver for transmitting (i) the time that the acoustic event arrived at a particular sensor and (ii) the location of the particular sensor at the time the acoustic event arrived at the particular sensor; “(Emphasis added); 

a first vehicle communicatively coupled to the communication network in paras:
“[0143] The Convoy Defense System (Vigilante CDS)
[0144] The Convoy Defense System consists of a laptop computer (with the Vigilante software installed) and a variable number of sensors (4 to 25) hard mounted, on to a vehicle. [0145] The laptop computer is a ruggedized version of commercially available computers, temporarily or permanently mounted in one of the vehicles (the "command vehicle") in the convoy.”,
 
the first vehicle and the first and second microphone systems are positioned at different locations of a protected area in paras [0143-153] wherein it is understood that when the convoy is located on a military base utilizing a Fixed Base Defense System it would be communicating with the central computer of the military base as well as the “command vehicle” and any other vehicles in the immediate area, 
wherein the first vehicle comprises a third microphone in paras:
“[0146] The sensors are omnidirectional microphones and their associated electronics boxes. Each electronics box combines the function of microphone amplifier, noise suppression filter, GPS locator and data link to adjacent vehicles in the convoy.”; and 

a threat response controller communicatively coupled to the communication network in paras:
“[0142] Whenever an event with the acoustic signature of a gunshot is detected, the computer calculates the precise location of the source of the sound. The absolute (GPS) location of the sniper as well as the location of all sensor-equipped friendly forces are plotted on the computer's display screen. In addition, the Range, Azimuth, Relative Bearing and Magnetic Bearing (RARB/MB) from any three sensor-equipped soldiers to the source can be instantly displayed. In responding to the sniper threat, this RARB/MB information can be relayed from the systems operator to the troops over existing radio communications links. 


[0160] When the sound from an acoustic "event" (such as a sniper's muzzle blast) is recorded by several of the dispersed sensors, the time of arrival of that sound and the specific location of that sensor at that instant are recorded and then transmitted via radio link to the central processor. Typically some subset of all the sensors (e.g., 12 out of 20) will detect the event. Of these sensors, a smaller subset (e.g., 8 out of 12) will receive a direct, line of sight signal from the muzzle blast. Some of the sensors (4 in this example) may be shielded from a direct line-of-sight signal, but instead receive a delayed echo signal that bounced off of some remote structure.” (Emphasis added), 

the threat response controller configured to: 
monitor an acoustic event coming from the protected area in para [0160] above “Sniper’s muzzle blast”, 
using the first and second microphone systems and the third microphone, to determine an origin of the acoustic event using trilateration in para:
“[0073] The second mathematical process is triangulation. In this process, four or more conic surfaces are calculated from microphone pairs at different locations with their microphone axes at mutually oblique angles. The intersection of all of these surfaces is then reported as the location of the sniper.”; 

determine a threat level of the acoustic event based on an audio profile of the acoustic event in Fig. 9 above and paras:
“[0217] The second feature of the supersonic shockwave is its acoustic fingerprint. As can be seen in the FIG. 9, the shockwave (the left peak on the chart) shows two distinct features that can be used for its identification. First, it is symmetrical about the zero axis. Note that the muzzle blast (right peak) shows a distinct asymmetry about the zero axis (i.e., it's maximum positive value is measurably greater than its maximum negative value). Second, there are a distinctive set of low amplitude, low frequency sonic components that trail right behind the muzzle blast. These distinctive components do not trail behind the supersonic shockwave.


[0222] Note that the shockwaves are used solely for the purpose of alerting the system to potential events (i.e., bringing the system from low-power monitor to active mode). Finally, a library of custom muzzle blast wavelets can be generated and stored in electronic memory for comparison to real events from different rifles (e.g., AK47, AK74, AR15, etc) and to false events (e.g., car backfire, firecracker, etc.).”; 

dispatch a response to the origin of the acoustic event based on the determined threat level in paras:
“[0097] The systems other than the man-portable Personal Defense System contain the following additional component. [0098] 3) a data link to an appropriate response subsystem, either lethal (e.g., computer controlled mortar battery) or non-lethal (e.g., pan & tilt, zoom video cameras).
[0147] The response subsystem is an option for the Convoy Defense System that permits targeting data to be downloaded to a towed, computer targeted mortar battery. With sufficient computing power, "on the fly" firing of this mortar is possible.
[0153] The data output link allows the central computer to communicate the location of the sniper to other computer-targeted counter-batteries, such as mortars or grenade launchers.”.  


While Kordis teaches, inter alia, the system is mounted to vehicles and small remotely piloted vehicles which connote a “drone”, Kordis does not appear to expressly disclose that the vehicles are “Autonomous Non-Flying (ANF) drones”.  Further, Kordis teaches what is considered “a predetermined social value” of the origin of the acoustic event by determining whether the acoustic event is a natural event, an accident in an oil refinery or a hostile military action in an oil refinery in for example, paras:
“[0093] The Vigilante Acoustic Location System detects and locates the source of a sudden acoustic event in three dimensional space (range, azimuth and bearing). That acoustic event might be the result of a natural event (e.g. lightning), an accident (e.g. an explosion at an oil refinery) or hostile military action (e.g. sniper attack, ambush or assault).

[0139] The central computer is a ruggedized version of commercially available tablet computers, weighing approximately 1 kilogram (.about.2 pounds). The computer possesses a color display that can graph the locations of friendly and hostile personnel and a radio data link to the individual sensors. 

[0140] The personal sensor is a battery powered, lightweight (.about.14 ounce) electronics box approximately 4''.times.3''.times.0.75'' and a featherweight, helmet or shoulder mounted omnidirectional microphone. This sensor has a data input port for connection to a soldier's GPS locator, and a radio link to the central computer. The sensor also possesses pattern recognition software that helps it identify predefined acoustic fingerprints that would help it distinguish gunshots from other types of explosive events. 

[0142] Whenever an event with the acoustic signature of a gunshot is detected, the computer calculates the precise location of the source of the sound. The absolute (GPS) location of the sniper as well as the location of all sensor-equipped friendly forces are plotted on the computer's display screen. In addition, the Range, Azimuth, Relative Bearing and Magnetic Bearing (RARB/MB) from any three sensor-equipped soldiers to the source can be instantly displayed. In responding to the sniper threat, this RARB/MB information can be relayed from the systems operator to the troops over existing radio communications links.”
  
Accordingly Kordis does not appear to expressly disclose a first autonomous non-flying (ANF) drone communicatively coupled to the communication network, 
the first ANF drone and the first and second microphone systems are positioned at different locations of a protected area, 
wherein the first ANF drone comprises a third microphone; and 
dispatch the first ANF drone to the origin of the acoustic event to investigate based on the determined threat level and a predetermined social value of the origin of the acoustic event.

Kerzner teaches in the figures below:

    PNG
    media_image6.png
    628
    486
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    527
    609
    media_image7.png
    Greyscale

And associated descriptive texts inter alia, a first autonomous non-flying (ANF) drone, i.e. robotic device 480 and 482 communicatively coupled to a communication network in para:  
“[0077] The system 400 further includes one or more robotic devices 480 and 482. The robotic devices 480 and 482 may be any type of robots that are capable of moving and taking actions that assist monitoring user behavior patterns. For example, the robotic devices 480 and 482 may include drones that are capable of moving throughout a property based on automated control technology and/or user input control provided by a user. In this example, the drones may be able to fly, roll, walk, or otherwise move about the property. The drones may include helicopter type devices (e.g., quad copters), rolling helicopter type devices (e.g., roller copter devices that can fly and also roll along the ground, walls, or ceiling) and land vehicle type devices (e.g., automated cars that drive around a property). In some cases, the robotic devices 480 and 482 may be robotic devices that are intended for other purposes and merely associated with the monitoring system 400 for use in appropriate circumstances. For instance, a robotic vacuum cleaner device may be associated with the monitoring system 400 as one of the robotic devices 480 and 482 and may be controlled to take action responsive to monitoring system events.”,
 
the first ANF drone and the first and second microphone systems are positioned at different locations of a protected area, 
wherein the first ANF drone comprises a third microphone in para:
“[0081] In some examples, the robotic devices 480 and 482 may include data capture and recording devices. In these examples, the robotic devices 480 and 482 may include one or more cameras, one or more motion sensors, one or more microphones, one or more biometric data collection tools, one or more temperature sensors, one or more humidity sensors, one or more air flow sensors, and/or any other types of sensors that may be useful in capturing monitoring data related to the property and users in the property. The one or more biometric data collection tools may be configured to collect biometric samples of a person in the home with or without contact of the person. For instance, the biometric data collection tools may include a fingerprint scanner, a hair sample collection tool, a skin cell collection tool, and/or any other tool that allows the robotic devices 480 and 482 to take and store a biometric sample that can be used to identify the person (e.g., a biometric sample with DNA that can be used for DNA testing).”; and 

dispatch the first ANF drone to the origin of the acoustic event to investigate based on the determined threat level in fig. 6 step 640 and paras:
“[0133] However, the drone is capable of veering from the initial navigational path if a potential threat to the safeness of the location being pre-surveilled is detected so that the drone can fully investigate the potential threat to the safeness of the location. In some implementations, a user of a user device may be provided the option to take control of the drone once a potential threat to safeness has been identified. In such instances, the user may manually fly the drone using, for example, an application on the user's device. Once the potential threat to safeness is investigated further, the user may transmit an instruction to the drone to return to autonomous navigation based on the initial navigational path.

[0134] FIG. 6 is a flowchart of a process 600 for performing drone pre-surveillance based on a detected user behavior pattern. In general, the process 600 may include monitoring a user's behavior using a monitoring system (610), determining whether to initiate execution of a pre-surveillance rule (620), determining a drone navigation path that is associated with a pre-surveillance rule (630), and transmitting an instruction to a drone to perform pre-surveillance along the navigation path (640).

And 


[0141] The process 600 may continue at stage 640 by transmitting data that includes an instruction to a drone to perform pre-surveillance along an initial navigation path. The instruction may include sufficient instructions to trigger the deployment of the drone that receives the transmitted data.“.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of using a robot to investigate alarm events detected at a property as set forth in Kerzner para:
“[0111] Further, in some implementations, the system 400 intelligently leverages the robotic devices 480 and 482 to aid in security monitoring, property automation, and property management. For example, the robotic devices 480 and 482 may aid in investigating alarm events detected at the property by the monitoring system control unit 410”. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, Kordis would have the ability to investigate the sniper’s position before retaliating with mortars or grenades to minimize collateral damage to civilians. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Kerzner to the prior art of Kordis as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

The combination of Kordis and Kerzner above does not appear to expressly disclose dispatching the first ANF drone to the origin of the acoustic event to investigate based on the determined threat level and a predetermined social value of the origin of the acoustic event.

In the art of dispatching/triggering responses to acoustic events in origins of social value, Noland teaches it was known for an Alert Message Server (AMS) to be able to “tailor responses according to customer type” to investigate an acoustic event based on a determined threat level (i.e. a gunshot) and a predetermined social value of the origin of the acoustic event such as schools, government and commercial offices and individual homes in for example the paragraphs below:
“[0242] The AMS creates, transmits, and verifies receipt of messages to all users' mobile devices and the local 911 emergency management centers. During a gunshot event, all messages to and from schools, law enforcement and all other users are time-stamped stored in the server to form an audit trail. The AMS manages all gunshot alert communications with the Stakeholders and coordinate all responses, as described in The AMS can recognize and tailor its responses according to customer type (school, office building, and individual home) and the individual preferences of each customer. For example, gunshots in schools and other soft-target institutions can notify and trigger all the responses to all stakeholders, by default. the functional and technical specifications described below. Each school system and the local police can configure the threat sensing system 100 to include or exclude certain user and to limit or direct the communication of certain stakeholders (which can be described later in this document).

[0243] Gunshots detected in government and commercial offices can notify 911 and trigger responses from assigned law enforcement and emergency medical teams, but with a lesser scope of external engagement than would be implemented in a school-based shooting. Similarly, a gunshot in an individual home can notify 911 a still more local response by police and an ambulance assigned to the area in which the individual's home is located.”. 

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, it is considered that Noland teaches an equivalent technique of determining when and where an acoustic event occurs and what to dispatch to investigate said acoustic event as that of Kordis.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, it is considered that Noland is in the field of endeavor and pertinent to the problem of determining when and where an acoustic event occurs and what to dispatch to investigate said acoustic event.


In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of dispatching resources to investigate a gunshot at a school, government building or personal home based on the social value as taught by at least Noland above.  Noland teaches the responses are based on the social value of the location where the event occurs because Noland teaches that the offices and schools have more “social value” than individual homes and that larger responses are triggered the higher the social value of the origin of the acoustic event.  

As explained above, Kordis already teaches determining a “social value of the origin” of the acoustic event wherein the social value connotes inter alia the social value of an oil refinery or a “hostile military action” location in para: 
“[0093] The Vigilante Acoustic Location System detects and locates the source of a sudden acoustic event in three dimensional space (range, azimuth and bearing). That acoustic event might be the result of a natural event (e.g. lightning), an accident (e.g. an explosion at an oil refinery) or hostile military action (e.g. sniper attack, ambush or assault).

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the system of Kordis and Kerzner would include the ability to dispatch a drone from assigned law enforcement to investigate “Gunshots detected in government and commercial offices can notify 911 and trigger responses from assigned law enforcement and emergency medical teams, but with a lesser scope of external engagement than would be implemented in a school-based shooting” while NOT SENDING A DRONE and merely sending police and an ambulance to “a gunshot in an individual home can notify 911 a still more local response by police and an ambulance assigned to the area in which the individual's home is located” as taught by Noland para [0243] above as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art to “recognize and tailor responses according to customer type” and  only dispatch a drone to investigate acoustic events that occur in selectable socially valuable locations such as schools, government offices, etc. 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Noland to the prior art combination of Kordis and Kerzner as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 2 and the limitation the autonomous threat response system of claim 1, wherein the first microphone system is positioned on a second ANF drone, and wherein the threat response controller is configured to dispatch one or more of the first and second ANF drones to investigate see Kerzner para:
“[0067] In some implementations, the monitoring system control unit 410 may store received input from sensors, detectors, user devices 440 and 450, or other devices included in system 400 may be stored in the storage unit 416. The monitoring system control unit 410 may analyze the stored input to detect one or more user behavioral patterns. Once a user behavioral pattern is identified, the monitoring system control unit 410 may generate a pre-surveillance rule that, when triggered, instructs one or more robotic devices 480 and 482 to perform pre-surveillance of a location associated with the user's behavioral patterns.”.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of dispatching as many drones as are necessary to investigate a behavioral pattern such as shooting a gun.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, Kordis would have the ability to investigate the sniper’s position with multiple robots/ANF’s before retaliating with mortars or grenades to minimize collateral damage to civilians from said retaliation to the detected gunshot. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Kerzner to the prior art of Kordis as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 3 and the limitation the autonomous threat response system of claim 2, wherein the second microphone systems is positioned on a third ANF drone, and wherein the threat response controller is configured to dispatch one or more of the first, second, and third ANF drones to investigate see the rejection of claim 2 above incorporated herein and Kerzner para [0067] above wherein it is understood it would be obvious to send as many robot ANF drones as necessary to investigate.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Kerzner to the prior art of Kordis as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 4 and the limitation the autonomous threat response system of claim 1, wherein the ANF drone is configured to climb walls see Kerzner para:
“[0077] The system 400 further includes one or more robotic devices 480 and 482. The robotic devices 480 and 482 may be any type of robots that are capable of moving and taking actions that assist monitoring user behavior patterns. For example, the robotic devices 480 and 482 may include drones that are capable of moving throughout a property based on automated control technology and/or user input control provided by a user. In this example, the drones may be able to fly, roll, walk, or otherwise move about the property. The drones may include helicopter type devices (e.g., quad copters), rolling helicopter type devices (e.g., roller copter devices that can fly and also roll along the ground, walls, or ceiling) and land vehicle type devices (e.g., automated cars that drive around a property). In some cases, the robotic devices 480 and 482 may be robotic devices that are intended for other purposes and merely associated with the monitoring system 400 for use in appropriate circumstances. For instance, a robotic vacuum cleaner device may be associated with the monitoring system 400 as one of the robotic devices 480 and 482 and may be controlled to take action responsive to monitoring system events.” (Emphasis added).  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of configuring a device to climb a wall.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, Kordis would have the ability to investigate the sniper’s position by climbing walls before retaliating with mortars or grenades to minimize collateral damage to civilians from said retaliation to the detected gunshot. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Kerzner to the prior art of Kordis as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 5 and the limitation the autonomous threat response system of claim 1, wherein the ANF drone comprises one or more of a high luminance flashlight and a disabling acoustic device, and 
wherein the threat response controller is configured to use one or more of the high luminance flashlight and the disabling acoustic device based on the determined threat level see Kerzner para:
“[0055] In some instances, the drone 120 may engage the loitering person 270 with varying levels of aggressiveness based on the potential threat posed by the loitering person in an attempt to make the area safe for the user to travel to. The level of aggressiveness used by the drone 120 may be based on the level of safeness determination made by the drone 120. For example, if the potential threat is merely that the loitering person 270 is loitering, then the drone 120 may try to scare the loitering person off by flashing lights or playing loud audio signals.” (Emphasis added).  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of attempting to scare a loitering person off by flashing lights or playing loud audio signals.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, Kordis would have the ability to minimize collateral damage to civilians from retaliation to the detected gunshot by scaring off any civilians at the sniper’s position before retaliating with mortars or grenades 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Kerzner to the prior art of Kordis as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 6 and the limitation the autonomous threat response system of claim 1, wherein the threat response controller is centrally located and is configured to communicate with the ANF drone via wireless communication see Kordis para [0095] above wherein a radio data link connotes the claimed “wireless communication”.  

Regarding claim 7 and the limitation the autonomous threat response system of claim 1, wherein the threat response controller is located on the first ANF drone see the teachings of Kordis para [0145] above wherein the command vehicle of the convoy connotes the “first drone”.  Kordis teaches the various components can be distributed on personnel, vehicles, etc. see paras:
“[0135] a central processor running the custom Vigilante software program, data linked to the remote sensors and to the response subsystem. 


[0136] the response subsystem, which is available in either lethal (e.g., computer targeted mortar battery) or non-lethal (e.g., pan and tilt zoom cameras) configurations 


[0147] The response subsystem is an option for the Convoy Defense System that permits targeting data to be downloaded to a towed, computer targeted mortar battery. With sufficient computing power, "on the fly" firing of this mortar is possible.

Accordingly, the prior art references teach all of the claimed elements.”

The combination of the known elements is achieved by a known method of locating various components of a system.
Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicles of Kordis would have the ability to respond to threats autonomously without having to wait for the central computer. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings above to the prior art of Kordis as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 8 and 16 and the limitation wherein the threat response controller is further configured to use an echo mitigation algorithm to increate accuracy of detection of the origin of the acoustic event see Kordis paras [0195] etc.:
“Echo Elimination
[0198] One of the primary sources of error in acoustic locating systems is the complicating factor of non-direct-line-of-sight signals, or echoes. The detection sensors cannot tell, a priori, whether a received signal is a direct line-of-sight signal or an echo. However, if the data from an echo signal is used in any location algorithm, then large errors in the calculated sniper position will result. It is imperative that echo signals be identified and eliminated from the Solution Sensor List. Fortunately, the Vigilante algorithm can easily and quickly perform this unique feat.“

Regarding claim 11 and the limitation a method for monitoring a protected area and responding to a threat, the method comprising:-21-Docket Nos. AERCO.0010
D-848monitoring sounds of the protected area using a first, second, and third microphone disposed at different locations of the protected area see Kordis paras [0148] and [0155] Fixed Based Defense System, 
wherein the first microphone is disposed a first autonomous non-flying (ANF) drone see the teachings of Kordis “vehicles” and RPV’s in paras [0155] etc. and the teachings of Kerzner with regard to the robot drones; 
detecting an acoustic event using one or more of the first, second, and third microphones see Kordis para:
“[0155] The Remotely Piloted Vehicle (RPV) Defense System is a modification of the Personal Defense System that mounts its sensors onto the body and/or a trailing wire of a small remotely piloted vehicle. The vehicle is GPS equipped and its flight-path is controlled via a radio data link by the central processor. In essence, the RDS is the Personal Defense System mounted onto low-noise RPVs. Flying overhead, the vehicles will generally receive a clear, line-of-sight muzzle blast the vast majority of the time. For this reason, only three RPVs will generally be needed, although a fourth RPV will improve accuracy and reliability of a solution.” ; 

determining an origin of the acoustic event using trilateration of data from the first, second, and third microphones see Kordis para [0073]; 
determining a threat level of an initial and successive acoustic events in Fig. 9 shock wave and muzzle blast; 
and dispatching the first ANF drone to the origin of the acoustic event to investigate based on the threat level in the teachings of Kerzner, 
wherein the origin of the acoustic event is iteratively updated based on successive acoustic events in the teachings of both references wherein it is understood that each shot would be detected and the location updated as each shot is detected.

Accordingly, the prior art references teach all of the claimed elements.”

The combination of the known elements is achieved by a known method of dispatching a drone to investigate an acoustic event.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicles of Kordis would have the ability to investigate prior to retaliating. 

Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Kerzner to the prior art of Kordis as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”
 
Regarding claim 12 and the limitation the method of claim 11, wherein the second microphone system is disposed on a second ANF drone, and wherein dispatching the first ANF drone comprises dispatching one or more of the first and second ANF drones to investigate see the teachings of both references wherein the vehicles and drones each have microphones and it would be obvious to dispatch as many drones as necessary to investigate.  Especially when Kordis specifically recites using multiple sensors in paras [0234]+.  
Regarding claim 13 and the limitation the method of claim 11, wherein the third microphone systems is positioned on a third ANF drone, and wherein dispatching the first ANF drone comprises dispatching one or more of the first, second, and third ANF drones to investigate see the teachings of both references wherein the vehicles and drones each have microphones and it would be obvious to dispatch as many drones as necessary to investigate.  Especially when Kordis specifically recites using multiple sensors in paras [0234]+.  

Regarding claim 14 and the limitation the method of claim 11, wherein the ANF drone is configured to transit along ceilings see Kerzner para [0077] “The drones may include helicopter type devices (e.g., quad copters), rolling helicopter type devices (e.g., roller copter devices that can fly and also roll along the ground, walls, or ceiling) and land vehicle type devices (e.g., automated cars that drive around a property).”.  

Accordingly, the prior art references teach all of the claimed elements.”

The combination of the known elements is achieved by a known method of drone movement.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the drone of Kordis would have the ability to traverse a ceiling to investigate prior to retaliating. 

Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Kerzner to the prior art of Kordis as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 15 and the limitation the method of claim 11, further comprising: deploying one or more of a high luminance flashlight and a disabling acoustic device at the origin of the acoustic event based on the determined threat level see Kerzner para:
“[0055] In some instances, the drone 120 may engage the loitering person 270 with varying levels of aggressiveness based on the potential threat posed by the loitering person in an attempt to make the area safe for the user to travel to. The level of aggressiveness used by the drone 120 may be based on the level of safeness determination made by the drone 120. For example, if the potential threat is merely that the loitering person 270 is loitering, then the drone 120 may try to scare the loitering person off by flashing lights or playing loud audio signals.” (Emphasis added).  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of attempting to scare a loitering person off by flashing lights or playing loud audio signals.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, Kordis would have the ability to minimize collateral damage to civilians from retaliation to the detected gunshot by scaring off any civilians at the sniper’s position before retaliating with mortars or grenades 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Kerzner to the prior art of Kordis as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”
 
Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100226210 A1 to Kordis et al. (Kordis) in view of US 20180165504 A1 to Kerzner; Daniel Todd et al. (Kerzner) and further in view of US 20180158305 A1 to Noland; Bryan Lee et al. (Noland) as applied to the claims above and further in view of US 9396180 B1 to Salvador; Stan Weidner et al. (Salvador).
 
Regarding claims 9 and 17 it is considered that the system of Kordis is applicable to any location including a movie theater on a military installation.  While Kordis expressly teaches minimizing false events and storing in electronic memory a library of acoustic events in for example, para:


“[0222] Note that the shockwaves are used solely for the purpose of alerting the system to potential events (i.e., bringing the system from low-power monitor to active mode). Finally, a library of custom muzzle blast wavelets can be generated and stored in electronic memory for comparison to real events from different rifles (e.g., AK47, AK74, AR15, etc) and to false events (e.g., car backfire, firecracker, etc.).”

Kordis does not appear to expressly disclose the system further comprising: 
a contextual threat determination module configured to monitor metadata of a movie to determine whether the acoustic event is a real threat or an in-movie special effect and 
wherein metadata of the movie comprises soundtrack, subtitle, director notes, scene information.  

Salvador teaches a system with a contextual threat determination module configured to monitor metadata of a movie to determine whether a threat is a real threat or an in movie special effect and wherein metadata of the movie comprises soundtrack, subtitle, director notes, scene information, etc. in Col. 2, lines 32+: 
“(19) FIG. 1 shows a functional block diagram of analyzing a video content and generating data related to various aspects of the video content according to one aspect of the present disclosure. Audio and image data of a video content 102, including, for example, movies, music videos, cartoons, animated videos and television shows, commercials, video clips such as those that can be found on the internet, and other types of video content, is transmitted or input into a number of processes that can break down, analyze and characterize the audio and video data. In one aspect, one or more of audio processing 104 including speech recognition, natural language understanding 106, image processing 108, facial recognition 110, signal processing 112 and speaker identification 114 may be performed on the audio and video data of the video content 102. In another aspect the video content 102 may also include metadata (such as closed captioning text) or other supplementary data regarding the video content 102. That supplementary data may also be processed by the system to provide an enhanced user experience.” (Emphasis added).

Col. 14, lines 46+:


“(69) FIG. 13 shows a flow diagram for identifying and tagging scenes or portions of a video content. The device, which may be the device 202 described above, receives audio data of a video content, illustrated as 1302. ASR processing is performed on the audio data transforming the audio data into resulting text data, illustrated as 1304.”

And Col. 15, lines 10+:


“(71) In yet another example, the results of the image processing and the NLU processing may be combined and/or compared, illustrated as 1312, to edit or alter the identifiers. For example, there may be portions of the text that include text related to killing, but the reference may simply be a relatively harmless threat spoken out of anger or emotion by one of the characters. In this instance, the video content may not include any violence at all. By combining the results of the image processing with the results NLU processing, it may be determined that the text portion including the harmless threat is retagged with a different identifier, as opposed to the violent content identifier, illustrated as 1314.” (Emphasis added).

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of using metadata of a movie to determine harmless threats from harmful threats.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, Kordis would have the ability to determine whether a threat is a real threat or an in movie special effect before determining to investigate the threat’s position before retaliating with mortars or grenades to minimize unnecessary collateral damage to civilians. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Salvador to the prior art combination of Kordis above as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Claims 10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100226210 A1 to Kordis et al. (Kordis) in view of US 20180165504 A1 to Kerzner; Daniel Todd et al. (Kerzner) and further in view of US 20180158305 A1 to Noland; Bryan Lee et al. (Noland) as applied to the claims above, in view of US 8930044 B1 to Peeters; Eric et al. (Peeters) and further in view of MPEP 2144.04 VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS and US 20190295207 A1 to DAY; MICHAEL JOSEPH et al. (Day).    

Regarding claim 10 the combination of Kordis above does not appear to expressly disclose the limitation comprising: 
a plurality of acoustic beacons disposed at known locations in the protected area, each of the beacons is configured to transmit distinct audio signals, 
wherein the first ANF drone is configured to determine its location with respect to the plurality of acoustic beacons based at least on the distinct audio signals.
Kordis does expressly disclose using an acoustic beacon used to measure the precise speed of sound at the time of an acoustic event in para:
“[0211] Rather than attempting to infer an actual speed of sound from measured parameters, an internal calibrator can be added to the central processor. This chamber will be exposed to the environment in which an acoustic event occurs. The chamber will contain a miniature ultrasonic emitter and detector, spaced a known, precise distance apart. At the time of the event, a brief ultrasonic pulse will be sent from the emitter to the receiver. The travel time will be measured, and a precise speed of sound can be determined for the exact conditions at the time of the event.”.  

Peeters teaches in the figures below:

    PNG
    media_image8.png
    523
    554
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    503
    726
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    584
    504
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    466
    441
    media_image11.png
    Greyscale

	And associated descriptive texts a plurality of acoustic beacons disposed at locations in an area in Fig. 7 step 702, each of the beacons is configured to transmit distinct audio signals in step 704, 
wherein the first ANF drone is configured to determine its location with respect to the plurality of acoustic beacons based at least on the distinct audio signals in steps 708 and 710 and Col. 24, Lines 52+: 
“(155) In a further aspect, the UAV may condition navigation to the source of the beacon signal upon the security key matching a predefined security key for the medical situation. Specifically, if the security key matches the predefined security key, the UAV may proceed to use beacon-sensing localization to navigate to the source of the beacon signal, as shown by block 708. If the security key does not match the predefined security key, then the UAV may refrain from navigating to the source of the beacon signal, and may take other actions instead, as shown by block 710. For instance, the UAV might search for another beacon signal with a matching security key, and, if none can be found, then alert the medical support system that the medical situation has not been located and/or return to the location of its deployment system, among other possibilities.”

See also Col. 23, lines 37+:
“(148) ii. Flight Control Based on Beacon-Sensing Localization
(149) At block 608, the second navigation process may be based on various types of beacon-sensing localization. Generally, a beacon-sensing localization process may involve a UAV locating the source of a beacon signal, so that the UAV can navigate to the source. For example, beacon-sensing localization may involve the UAV searching for various types of directional signals that can be emitted by a remote device at the scene of a medical situation. Such directional signals may include, but are not limited to: (a) an RF beacon, which could be transmitted under various protocols, such as Bluetooth, an RFID protocol such as NFC, or another RF communication protocol, (b) an acoustic beacon (e.g., a certain sound or pattern of sounds), or (c) a visual beacon (e.g., a certain frequency of light and/or a certain flashing pattern).“

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of using beacons to determine the location of and direction a drone needs to take to reach a beacons location.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the autonomous robot drones taught by the combination of Kordis and Kerzner would have the ability to determine its location using acoustic beacons. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Peeters to the prior art combination of Kordis above as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

While it is considered that the combination of Kordis teaches the invention as explained above, the combination of Kordis does not appear to expressly disclose that the plurality of acoustic beacons are disposed at known locations in an area. 

MPEP 2144.04.VI. teaches:
B.    Duplication of Parts 
    PNG
    media_image12.png
    18
    19
    media_image12.png
    Greyscale

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
    PNG
    media_image12.png
    18
    19
    media_image12.png
    Greyscale


C.    Rearrangement of Parts 
    PNG
    media_image12.png
    18
    19
    media_image12.png
    Greyscale

In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 


As is the case here, duplicating the acoustic beacons and fixing them in specific locations would be an obvious matter of design choice because no new and unexpected result is produced.  Indeed, one would be motivated to provide acoustic beacons to the multiple charging stations for the autonomous drones for the benefit of guiding the drone to back to an available charging station after being deployed to investigate as taught by Kerzner paras:
“[0078] In some examples, the robotic devices 480 and 482 automatically navigate within a property. In these examples, the robotic devices 480 and 482 include sensors and control processors that guide movement of the robotic devices 480 and 482 within the property. For instance, the robotic devices 480 and 482 may navigate within the property using one or more cameras, one or more proximity sensors, one or more gyroscopes, one or more accelerometers, one or more magnetometers, a global positioning system (GPS) unit, an altimeter, one or more sonar or laser sensors, and/or any other types of sensors that aid in navigation about a space.  


[0085] The robotic devices 480 and 482 are associated with one or more charging stations 490 and 492. The charging stations 490 and 492 may be located at predefined home base or reference locations in the property. The robotic devices 480 and 482 may be configured to navigate to the charging stations 490 and 492 after completion of tasks needed to be performed for the monitoring system 400. For instance, after completion of a monitoring operation or upon instruction by the monitoring system control unit 410, the robotic devices 480 and 482 may be configured to automatically fly to and land on one of the charging stations 490 and 492. In this regard, the robotic devices 480 and 482 may automatically maintain a fully charged battery in a state in which the robotic devices 480 and 482 are ready for use by the monitoring system 400.”


“[0089] In some examples, the robotic devices 480 and 482 may share charging stations. For instance, the robotic devices 480 and 482 may use one or more community charging stations that are capable of charging multiple robotic devices 480 and 482. The community charging station may be configured to charge multiple robotic devices 480 and 482 in parallel. The community charging station may be configured to charge multiple robotic devices 480 and 482 in serial such that the multiple robotic devices 480 and 482 take turns charging and, when fully charged, return to a predefined home base or reference location in the property that is not associated with a charger. The number of community charging stations may be less than the number of robotic devices 480 and 482.”

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of using acoustic beacons to guide a robot drone to a charging station or return to a predefined home base or reference location.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the autonomous robot drones taught by the combination of Kordis would have the ability to determine its location using acoustic beacons. 

Therefore, the results would have been predictable to one of ordinary skill in the art.


Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to the prior art combination of Kordis above as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Day can also be relied upon to show it would be obvious to install microphones in beacons in fixed locations in a movie theatre in paras:
“[0089] The sensors 34 shown on the floor plan 30 may represent microphones for detecting when a trigger event (e.g., noise of gunfire, noise of scream, etc.) is detected. The microphones may be standalone devices or may be integrated into equipment of the security system 10 that is installed throughout the building, such as the smart exit signs, supplemental exit signs and the hallway intersection exit sign. For example, some microphones may be integrated into exit signs, beacons (described below), or other devices. 
[0165] In some embodiments, a security system similar to the embodiments discussed above can be installed in a movie theater. In addition to signs 50, 350, 351, 390, 391, 405, 410, 510, a movie theater may incorporate the video and audio systems of the theater for assisting the occupants to exit the theater when a threat is detected. According to one embodiment, a projector may be designed to include an integrated controller and multiple inputs. The projector can then display emergency information to the occupants on the movie screen. The integrated controller, for instance, can be configured to provide a movie input to the projector during normal operation. However, when a threat is detected, the controller can switch to one of various alarm inputs, based on the detected threat. For example, if a fire is detected, the controller may switch to an alarm mode to assist people to evacuate the theater. If another type of threat is detected, the controller may switch to an evacuation mode to direct people in a direction away from the threat.
[0167] In addition to modifying existing theater equipment to provide output signals to the occupants, audio sensors may be installed in the theater security system. For example, the audio sensors may be configured to detect sounds (e.g., gunshots) that are not part of the movie itself. In some embodiments, a processor may be configured to compare the audio output from the movie with ambient sounds within the theater to determine if the ambient sounds are characteristic of a threat condition.”

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Day to the prior art combination of Kordis above as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 18 and 20 and the limitation comprising: receiving audio signals from a plurality of acoustic beacons disposed at known fixed locations in the protected area see the rejection of claim 10 immediately above incorporated herein; 
determining the location of the first ANF drone based on at least the audio signals received from the plurality of acoustic beacons area see the rejection of claim 10 immediately above incorporated herein; , 
wherein the audio signals comprises a frequency of over 20 kHz see Peeters Col. 15, lines 45+:
“(96) As an additional example, once a UAV 500 arrives at the general area of a person, the UAV may utilize a beacon from the remote device (e.g., the mobile phone of a person who called for medical support) to locate the person. Such a beacon may take various forms. As an example, consider the scenario where a remote device, such as the mobile phone of a person in need or a bystander, is able to send out directional signals (e.g., an RF signal, a light signal and/or an audio signal). In this scenario, the UAV may be configured to navigate by "sourcing" such directional signals--in other words, by determining where the signal is strongest and navigating accordingly. As another example, a mobile device can emit a frequency, either in the human range or outside the human range, and the UAV can listen for that frequency and navigate accordingly. As a related example, if the UAV is listening for spoken commands, then the UAV could utilize spoken statements, such as "Help! I'm over here!" to source the specific location of the person in need of medical assistance.”. 
 
	
	Wherein it is understood that a frequency of over 20 kHz is outside of the human range and would be an obvious frequency to use to prevent humans from being able to hear acoustic signals emanating from acoustic beacons.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of using acoustic beacons with ranges outside of human hearing range.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the autonomous robot drones taught by the combination of Kordis and Kerzner would have the ability to determine its location using acoustic beacons. 

Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Peeters to the prior art combination of Kordis, the MPEP and Kerzner above as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”
	
Regarding claim 19 and the limitation a method for monitoring a protected area and responding to a threat, the method comprising: 
monitoring audio from a protected area using a plurality of microphones disposed at different locations of the protected area see the teachings of Kordis and Day; 
determining, in-real time, whether the audio from the protected area, using a trained neural network, is a legitimate request for help see the teachings of Peeters Col. 15, lines 60+: “ if the UAV is listening for spoken commands, then the UAV could utilize spoken statements, such as "Help! I'm over here!" to source the specific location of the person in need of medical assistance.”; 
determining an origin of the legitimate request for help using trilateration of data from the plurality of microphones when the legitimate request has a confidence of accuracy above a certainty threshold see the teachings of Kordis with respect to triangulation and the determination and differentiation of false events; and 
dispatching one or more autonomous non-flying (ANF) drones to the origin of the legitimate request for help when the confidence of accuracy is above the certainty threshold see the teachings of Kordis with respect to false positives and the teachings of Kerzner and Peeters with regard to deploying autonomous drones to the origin for the request for help and wherein the threshold is variable based on a predetermined social value of the origin of the legitimate request for help such as government offices, school or individual home as taught by Noland and as explained in the rejection of corresponding parts of the claims 1 and 10 above incorporated herein. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20220518                                                                                                                                                                                                       


/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665